Citation Nr: 0517122	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1989 to July 
1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that granted service connection 
for PTSD and assigned an initial        10 percent rating 
therefor from October 25, 2002.  A NOD with the initial             
10 percent rating assigned was received in October 2003.A 
Statement of the Case (SOC) was issued subsequently in 
October 2003, and a Substantive Appeal was received in 
November 2003.  A Supplemental SOC (SSOC) was issued in 
December 2003.

Because the claim for an initial rating in excess of 10 
percent involves a request for a higher rating following the 
initial grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that, although the record contains 
a December 2002 letter from the RO addressing some VCAA 
notice and duty to assist provisions, the record does not 
include correspondence that sufficiently addresses, with 
respect to the claim on appeal, the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  In this regard, the RO 
should request the veteran to identify the names and 
addresses of, and dates of treatment by, all private mental 
health counselors alleged in his NOD to have treated him for 
PTSD.

Appellate review also discloses that specific additional 
development of the claim is warranted.  

The records shows continuing mental health treatment and 
evaluation of the veteran for PTSD at VA medical facilities 
in Johnstown, Altoona, and Pittsburgh, Pennsylvania.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding mental health 
outpatient treatment, evaluation, and counseling records of 
the veteran for PTSD from VA medical facilities in Johnstown, 
Altoona, and Pittsburgh, Pennsylvania from June 2003 to the 
present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  

The Board finds that the evidence currently of record is 
insufficient to fairly evaluate the claim on appeal.  In 
written argument dated in June 2005, the veteran's 
representative requested a new VA psychiatric examination of 
the veteran, claiming that his PTSD has worsened since the 
last VA examination in May 2003, and that the available 
evidence is too old to adequately evaluate the state of the 
condition.  Appellate review of available VA medical records 
from January to June 2003 discloses that scores assigned the 
veteran's Global Assessment of Functioning (GAF) as a result 
of PTSD have varied from 55 to 80 during this period.    
Under these circumstances, the Board finds that additional 
psychiatric examination of the veteran is needed to equitably 
resolve the issue on appeal.  See 38 U.S.C.A. § 5103A.

After associating with the claims file all outstanding 
pertinent medical records (to ensure that the record is 
complete and that the examiner has the veteran's fully-
documented medical history), the RO should arrange for the 
veteran to undergo a new VA psychiatric examination.  The 
veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may  result in 
denial of his claim.  See 38 C.F.R. § 3.655(2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of such examination sent to him by the pertinent VA 
medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
SSOC that sets forth the reasons and bases for the decision 
should correct any prior determinations, and clearly and 
consistently explain the RO's current determinations (in this 
regard, the Board notes that page 5 of the RO's December 2003 
SSOC includes conflicting statements that the a rating in 
excess of 10 percent for PTSD is denied, but also that the 
veteran's symptoms do meet the schedular requirements for the 
next higher evaluation of 30 percent; presumably, the RO 
intended to state that the veteran's symptoms do not meet the 
requirements for the next higher, 30 percent, rating).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should obtain from VA medical 
facilities in Johnstown, Altoona, and 
Pittsburgh, Pennsylvania, copies of all 
outstanding records of the veteran's 
mental health outpatient treatment and 
psychiatric evaluation and/or counseling, 
from June 2003 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should send the veteran and 
his representative a letter requesting 
the veteran  to provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  To 
ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to the 
matter on appeal that are not currently 
of record.  The RO should specifically 
request the veteran to identify the names 
and addresses of, and dates of treatment 
by, all private mental health counselors 
identified in his NOD as having treated 
him for PTSD. 
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining the 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination, by 
a psychiatrist, at an appropriate VA 
medical facility..  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
render a multi-axial diagnosis, including 
assignment of a GAF score, and an 
explanation of what the score means. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  
  
8.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate SSOC that includes language 
correcting the December 2003 SSOC, as 
well as clear reasons and bases for all 
current determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


